941 So.2d 569 (2006)
David RAY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-3841.
District Court of Appeal of Florida, Fourth District.
November 15, 2006.
Carey Haughwout, Public Defender, and John M. Conway, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
SHAHOOD, J.
We affirm appellant's conviction on the charge of robbery with a weapon. Appellant raises as his final issue on appeal that *570 the trial court erred in sentencing him as a prison releasee reoffender based on inadmissible hearsay evidence. We affirm as to this issue based on this court's recent en banc opinion in Yisrael v. State, 938 So.2d 546 (Fla. 4th DCA 2006), and Corker v. State, 937 So.2d 757 (Fla. 4th DCA 2006). As in Yisrael and Corker, we also certify conflict with Gray v. State, 910 So.2d 867 (Fla. 1st DCA 2005).
Affirmed.
STONE and HAZOURI, JJ., concur.